Judgment, Supreme Court, New York County (Herbert Altman, J.), rendered September 12, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evi*193dence of accessorial liability, including defendant’s explicit acknowledgment to the undercover officer that he was “working with” the other participant in the sale.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Nardelli, J. P., Rubin, Tom and Mazzarelli, JJ.